Legacy Reserves LP RBC MLP ConferenceNovember 15, 2007 Page 2 Forward-Looking Statements Statements made by representatives of Legacy Reserves LP (the “Partnership”) during the courseof this presentation that are not historical facts are forward-looking statements. These statementsare based on certain assumptions made by the Partnership based on management’s experienceand perception of historical trends, current conditions, anticipated future developments and otherfactors believed to be appropriate. Such statements are subject to a number of assumptions, risksand uncertainties, many of which are beyond the control of the Partnership, which may cause actualresults to differ materially from those implied or expressed by the forward-looking statements. Theseinclude risks relating to financial performance and results, availability of sufficient cash flow to paydistributions and execute our business plan, prices and demand for oil and natural gas, our ability toreplace reserves and efficiently exploit our current reserves, our ability to make acquisitions oneconomically acceptable terms, and other important factors that could cause actual results to differmaterially from those anticipated or implied in the forward-looking statements. Please see thefactors described in the Partnership’s Annual Report on Form 10-K in Item 1A under “Risk Factors”. The Partnership undertakes no obligation to publicly update any forward-looking statements,whether as a result of new information or future events. Page 3 Other Related Entities Dale Brown & Jack McGraw form Partnership Cary & Dale Brown form Moriah Formation Transaction Through Private Placement 1981 1991 2005 March 2006 January 2007 IPO Brothers Production Company Brothers Moriah Brothers MBN Moriah Legacy Kyle McGraw & Cary Brown Assume Management Legacy History Page 4 Name Title Years Experience inthe Permian Basin Years Experience inthe Oil & Gas Industry Cary D. Brown, CPA Chairman & CEO 15 17 Steven H. Pruett President & CFO 18 23 Kyle A. McGraw EVP, BusinessDevelopment & Land 24 24 Paul T. Horne VP, Operations 21 23 William M. Morris, CPA VP, Controller & CAO 25 26 William D. Sullivan Former EVP Anadarko Petroleum G. Larry Lawrence Former Controller Pure Resources Kyle D. Vann Former CEO Entergy - Koch, LP Independent Board Members Legacy Management Team Page 5 Asset Overview Page 6 (1) Taken from reserve reports prepared by LaRoche Petroleum Consultants, Ltd. as of 12/31/06 for Legacy Reserves LP plus proved reserves from 2007 acquisitions from internalreserve reports: Binger (4.1 MMBoe), TSF/Ameristate (1.4 MMBoe), Slaughter/Rocker A (1.0 MMBoe), Raven (1.2 MMBoe), TOC (4.0 MMBoe), Summit (0.7 MMBoe) andPan-Ellis/Mariner/SMB (0.77 MMBoe). (2) Pro forma 2007 acquisitions of Binger, TSF, Ameristate, Slaughter/Rocker A, Raven, Samson, Carlow, TOC, Summit and Pan-Ellis/Mariner/SMB. Legacy Base Asset Overview q 32.3 MMBoe of proved reserves (1) q Reserves-to-production ratio of over 15years q Diversified across over 3,000 wells q 70% operated q 6,100 net Boe per day (2) q 74% liquids Page 7 Top 5Operators 1,700+Operators 0.3% (1) Ownership based on production. Permian Basin includes Texas Railroad Commission Districts 7C, 8, 8A and Lea and Eddy County, New Mexico. Permian Basin data as of July 31, 2005; Legacy production data as of September 30, 2006. 63.6% 36.1% Permian Basin Ownership Profile (1) Consolidation Opportunities in the Permian Basin q Fragmented ownership provides numerousacquisition opportunities q Acquisition niche - large PDP component q Connected in Permian Basin deal network Page 8 $334 million of purchasesat an average cost of$9.12 per Boe of provedreserves in over 38 deals 13.4 20.2 36.7 6.8 13.4 6.8 13.4 16.5 Acquired Reserves (1999 - 2007) Legacy & Predecessor Acquisition History Page 9 Legacy 2cquisitions q Closed $188 million of acquisitions in 2007 q Thirteen negotiated transactions averaging: – $13.61 per Boe of proved reserves – 91% PDP, R/P ratio of 14.7 years – $73,268 per Boepd – 5.2 times cash flow Page 10 Financial Summary Page 11 Financial and Operating Data - Latest Twelve Months q Third Quarter earnings continue solid growth trend – 14.4% sequential volume growth over Q2 – Q3 production, revenue, distributable cash flow, and adjusted EBITDA exceeded analyst estimates – Q3 does not include contribution from Panhandle, Summit and November acquisitions (1) Please see pages 19 and 20 Consensus Analyst ($ in millions) 12-31-06 3-31-07 6-30-07 9-30-07 Estimates - Q3 2007 Production (Boe/d) 3,625 3,655 4,540 5,195 5,083 Revenue with realized hedges $18.5 $18.4 $24.1 $29.8 $27.4 Distributable Cash Flow $1.6 $6.8 $9.5 $14.5 $12.5 Distributable Cash Flow per Unit $0.08 $0.36 $0.36 $0.56 $0.48 Adjusted EBITDA (1) $11.3 $11.1 $14.7 $18.9 $17.4 Quarter Ending Summary Financial Information Page 12 (1) Acquisitions closed subsequent to 9/30/2007, including cash flow adjustment paid to Legacy at deal closing. (2) Excludes estimated offering expenses. ($ in millions) 9/30/2007 Acquisition PIPE Offering 9/30/2007 Actual Adjustments (1) Adjustments (2) Pro Forma (2) Cash 5.1 $ 6.7 $ - $ 11.8 $ Total Debt 93.0 $ 82.0 $ (75.0) $ 100.0 $ Partners' Equity 244.5 - 75.0 319.5 Total Capitalization 342.6 $ 88.7 $ - $ 431.3 $ Pro Forma Capitalization Page 13 7.5% 3.6% 6.0% 6.0% 6.3% 5.8% 6.3% 6.3% 5.1% 8.1% 7.6% Legacy as of 11/12/07. Other Energy MLP’s as of 11/8//07 As of 10/30/07: (1) Includes General Partners of Alliance, Atlas, Buckeye, Crosstex, Energy Transfer, Enterprise, Hiland, Inergy, Magellan, Markwest, NuStar, Penn Virginia. (2) Includes Alliance, Natural Resource Partners, Penn Virginia. (3) Includes Atlas, Cheniere, Copano, Crosstex, DCP, Duncan, Eagle Rock, Genesis, Global, Hiland, Holly, Quicksilver, MarkWest, Martin, Regency, Sem Group, Spectra, Sunoco, Targa, TC, Transmontaigne, Williams. (4) Includes Buckeye, Boardwalk, Enbridge, Energy Transfer, Enterprise, Kinder Morgan, Magellan, NuStar, Oneok, Plains, TEPPCO, NuStar. 7.9% 6.6% 9.0% 9.4% Comparable Company Trading Yields Page 14 Note: Reflects closing price of 11/12/07 Legacy Unit Returns 2007 YTD Page 15 (1) WTI oil swaps used to hedge NGL production in 2009 (85,200 Bbls), 2010 (84,600 Bbls), 2011 (78,000 Bbls) and 2012 (75,600 Bbls). (2) Includes NYMEX and Waha / ANR-OK swaps, where the latter indexes trade at a discount to NYMEX Henry Hub but better reflect what Legacy is paid for itsnatural gas. 656 * 2,403 2,217 1,963 274 * 1,025 948 883 550 665 Oil (1) Natural Gas (2) Over 74% of forecasted production hedged for 2007-08 and over 60% hedged through 2010. 694 * 4th Quarter 2007 Volumes 404 Commodity Price Hedging Summary Page 16 * * NGL’s BOE’s Over 74% of forecasted production hedged for 2007-08 and over 60% hedged through 2010. * 4th Quarter 2007 volumes Commodity Price Hedging Summary Page 17 GP Interest <0.1% PublicUnitholders 32.4% 144A & PIPEUnitholders 20% Sellers of Assets toLegacy 2.5% Founding Investors,Directors and Management 45% Ticker: LGCY Exchange: NASDAQ Unit Price (11/12/07): $22.99 per unit Quarterly Distribution: $0.43 per unit Yield: 7.5% Market Capitalization: $683 million Note: Ownership as of 11/12/07 Legacy Ownership Page 18 Legacy Summary q Only MLP focused on the oil-weighted Permian Basin and Mid-continent regions q Experienced management team with significant equity ownership q Significant organic and external growth opportunities q Long-lived, diversified multi-pay properties q Demonstrated reserve replacement capability q Long-term hedges in place q Tax advantaged yield q Low level of debt q MLP structure with no IDRs Page 19 Adjusted EBITDA Reconciliation This presentation, the financial tables and other supplemental information, including the reconciliationsof certain non-generally accepted accounting principles ("non-GAAP") measures to their nearestcomparable generally accepted accounting principles ("GAAP") measures, may be used periodicallyby management when discussing Legacy's financial results with investors and analysts and they arealso available on Legacy's website under the Investor Relations tab. Adjusted EBITDA is defined inour revolving credit facility as net income (loss) plus interest expense; depletion, depreciation,amortization and accretion; impairment of long-lived assets; (gain) loss on sale of partnershipinvestment; (gain) loss on sale of assets; equity in (income) loss of partnerships; non-cashcompensation expense and unrealized (gain) loss on oil and natural gas swaps. Adjusted EBITDA ispresented as management believes it provides additional information and metrics relative to theperformance of Legacy's business, such as the cash distributions we expect to pay to our unitholders,as well as our ability to meet our debt covenant compliance tests. Management believes that thesefinancial measures indicate to investors whether or not cash flow is being generated at a level that cansustain or support an increase in our quarterly distribution rates. Adjusted EBITDA may not becomparable to a similarly titled measure of other publicly traded limited partnerships or limited liabilitycompanies because all companies may not calculate Adjusted EBITDA in the same manner. Page 20 Note: Adjusted EBITDA is a non-GAAP financial measure. Reconciliation of Net Income to Adjusted EBITDA Adjusted EBITDA Reconciliation Legacy Reserves LP
